                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LOPEZ-GOMEZ,

             Plaintiff,

v.                                                           CV No. 18-962 GBW/CG

PATTERSON – UTI
DRILLING CO., LLC.,

             Defendant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record, and having

conferred with counsel about a mutually-convenient date, time, and location, IT IS

HEREBY ORDERED that a status conference will be held by telephone on Tuesday,

January 8, 2019 at 3:00 p.m.

      Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts,

and enter access code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                        THE HONORABLE CARMEN E. GARZA
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
